                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

RONALD B. GRAY,                    )
                                   )
          Plaintiff,               )
                                   )
    v.                             )                     CV 318-045
                                   )
ANDRIA MAYBERRY; MYA KAY           )
DOUGLAS; and THE TMG FIRM, LLC,    )
                                   )
          Defendants.              )
                              _________

                                        ORDER
                                        _________

       Plaintiff, an inmate at Wheeler Correctional Facility in Alamo, Georgia, is proceeding

pro se and in forma pauperis (“IFP”).

I.     BACKGROUND

       On February 5, 2019, the Court directed the United States Marshals Service to effect

service of process on Defendants. (Doc. no. 25.) In accordance with the Court’s Order

directing service, the Marshals Service mailed a copy of the Third Amended Complaint and

the February 5th Order by certified mail to Defendants Mayberry, Douglas, and The TMG

Firm, LLC (“TMG”) on March 1, 2019. (Doc. nos. 29-31.) On March 5, 2019, an agent of

TMG, E. Gardner, signed the certified mail sent to TMG, and on May 1, 2019, the certified

mail was filed. (Doc. no. 29.) Defendant TMG’s waiver of service was signed on April 2,

2019, by L.P. Parker and filed with the Court on May 10, 2019. (Doc. no. 34.) Thus,
Defendant TMG had until April 30, 2019, to answer, move, or otherwise plead to Plaintiff’s

Third Amended Complaint, but, to date, nothing has been filed.

       Defendants Mayberry and Douglas did not sign for the certified mail sent to them,

which gave each of them thirty days to return the waiver of service form. (Doc. nos. 30-31.)

Thus, on May 6, 2019, the Court directed the Marshals Service to personally serve

Defendants Mayberry and Douglas and extended the service period through July 5, 2019.

(Doc. no. 32.) On July 3, 2019, the Marshals Service filed the return of service forms for

Defendant Mayberry as executed and Defendant Douglas as unexecuted. (Doc. nos. 36, 37.)

II.    DEFENDANT TMG

       Because Defendant TMG has not filed a response within the timeline established by

Rule 12(a)(1)(A)(ii), Defendant TMG is in default pursuant to Rule 55(a). Therefore, the

Court DIRECTS the CLERK to enter default against Defendant TMG and serve a copy of

this Order on Defendant TMG by mail at The TMG Firm, LLC, 112 W. 34th Street, 17th and

18th    Floors,   New     York,     New     York,    10120-2400,     and     by    email    at

assistance@thetmgfirm.com. (See Codigo Music, LLC v. Televisa, S.A., de C.V., Case No.

15-21737-CIV-WILLIAMS, 2015 WL 13754256, at *1 (S.D. Fla. August 3, 2015) (“The

Court may sua sponte direct the Clerk to enter a default as part of the Court’s inherent power

to manage its docket, particularly when . . . the parties have not provided the Court with any

grounds for their failure to prosecute or timely comply with the Federal Rules.”); Allstate

Property and Casualty Insurance Company v. Haslup, NO. 2:10-CV-0191-WCO, 2012 WL

12953465, at *6-7 (N.D. Ga. Jan. 12, 2012) (holding defendant in default sua sponte as

inherent power of the court).

                                               2
III.   DEFENDANT MAYBERRY

       As to Defendant Mayberry, the Marshals Service originally mailed a copy of the

Third Amended Complaint and the February 5th Order by certified mail to Philadelphia,

Pennsylvania, but the mail was returned undeliverable. (Doc. no. 31.) Upon the Court’s

May 6th Order directing personal service, the Marshals Service obtained a new address for

Defendant Mayberry in Edgewater, New Jersey. (Doc. no. 37, p. 2.) The Marshals Service

met her boyfriend, David Kenny, and he signed the service acknowledgment form. (Id. at 1.)

The Marshals Service noted on the form Mr. Kenny’s statement Defendant Mayberry did not

live at that address, she resided in Philadelphia, Pennsylvania, and he would pass it along to

her. (Id.) If this note is correct, service was not proper because Federal Rule of Civil

Procedure 4(e)(2)(B) requires delivery of the summons and complaint “at [her] dwelling or

usual place of abode with someone of suitable age and discretion who resides there.”

       In Richardson v. Johnson, 598 F.3d 734 (11th Cir. 2010), the Eleventh Circuit

addressed the propriety of dismissing a defendant in a § 1983 action brought by a pro se

prisoner proceeding IFP, where the defendant had been dismissed for failing to timely serve

the defendant. In Richardson, a prison guard defendant could not be served at the prison

because he no longer worked there. Richardson, 598 F.3d at 739-40. In addressing the

prisoner-plaintiff’s challenge to the dismissal of this defendant, the Eleventh Circuit ruled

that “[i]t is unreasonable to expect incarcerated and unrepresented prisoner-litigants to

provide the current addresses of . . . defendants who no longer work at the prison.” Id. The

Eleventh Circuit went on to conclude that as long as an incarcerated plaintiff provides



                                              3
enough information to identify a defendant,1 the Marshal must use “reasonable effort” to

locate that defendant and effect service of process before the defendant can be dismissed. Id.

at 740.

          Here, Plaintiff provided the full name of Defendant Mayberry, as well as the address

of 1118 Atwood Road, Philadelphia, Pennsylvania, 16151. (Doc. no. 21, p. 2.) Although the

Court understands the certified mail was returned as undeliverable to that address, it does not

appear from the return of service forms the Marshals Service ever attempted to personally

serve Defendant Mayberry at the Philadelphia, Pennsylvania address despite learning she

actually resided in Philadelphia, Pennsylvania.

          Therefore, pursuant to Richardson and because service on David Kenny as to

Defendant Mayberry was improper, the Court DIRECTS the United States Marshal to use

reasonable efforts to locate and effect personal service of process on Defendant Mayberry at

1118 Atwood Road, Philadelphia, Pennsylvania, 16151, within sixty days of the date of this

Order. Because the service deadline has expired, the Court nunc pro tunc EXTENDS the

deadline for service as to Defendant Mayberry to sixty days from the date of this Order. See

Fed R. Civ. P. 4(m) (“[I]f the plaintiff shows good cause for the failure, the court must

extend the time for service for an appropriate period.”); Richardson, 598 F.3d at 739-40

(“[P]risoner-litigants who provide enough information to identify the . . . defendant have

established good cause for Rule 4(m) purposes.”) Service shall be effected in accordance


          1
         The Eleventh Circuit quoted with approval language from a Seventh Circuit case that
stated, “[T]he prisoner need furnish no more than the information necessary to identify the
defendant.” Richardson, 598 F.3d at 739 (citing Sellers v. United States, 902 F.2d 598, 602 (7th
Cir. 1990).

                                                  4
with the Court’s February 5th Order, except the Marshals Service shall not request that

Defendant Mayberry waive formal service of the summons but shall personally serve

Defendant Mayberry with a summons, a copy of the Third Amended Complaint, (doc. no.

21), the Court’s February 5th Order, (doc. no. 25), and a copy of this Order. The Marshals

Service is FURTHER DIRECTED to notify the Court within sixty days of the date of this

Order whether Defendant Mayberry has been located and served.

IV.    DEFENDANT DOUGLAS

       After the certified mail sent to Defendant Douglas at Elkis Park, Pennsylvania, the

address provided by Plaintiff, was returned as unclaimed, the Marshals Service obtained two

additional addresses for Defendant Douglas in Philadelphia, Pennsylvania and Los Angeles

California. (Doc. nos. 30, 36.) However, the Marshals Service learned Defendant Douglas

did not reside at the Philadelphia, Pennsylvania address because Defendant Douglas’s sister-

in-law spoke with the Marshals Service and stated Defendant Douglas resides in Los

Angeles, California.    (Id.)   The Marshals Service then attempted to locate and serve

Defendant Douglas in Los Angeles, California, but were unable to do so after two separate

attempts. (Id.) No one by the name of Mya Kay Douglas lived at the addresses the Marshals

Service obtained for her in Los Angeles. (Id.)

       The Court previously explained to Plaintiff that it was his responsibility to provide

sufficient information for the Marshals Service to identify and locate Defendants to timely

effect service within ninety days of the Court’s February 5th Order. (Doc. no. 25, p. 5 (citing

Fed. R. Civ. P. 4(m).) The Court also informed Plaintiff that if Defendants were not timely



                                                 5
served within this ninety-day period, the Court may dismiss the case. (Id.) However,

multiple attempts to effect personal service on Defendant Douglas were unsuccessful. (See

doc. no. 36.)

       Thus, the Court finds the Marshals Service has made reasonable efforts to effect

service upon Defendant Douglas based on the information provided by Plaintiff.

Furthermore, the ninety-day period for service, with a sixty-day extension included, expired

on July 5, 2019. Rule 4 provides, “[i]f a defendant is not served within ninety days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made

within a specified time.” Fed. R. Civ. P. 4(m).

       Accordingly, Plaintiff shall have fourteen days from the date of this Order to explain

why Defendant Douglas should not be dismissed for failure to serve her within the extended

service period after reasonable efforts of the Marshals Service. The Court DIRECTS the

Clerk of Court to attach a copy of Rule 4(m) to this Order for Plaintiff’s perusal.

       SO ORDERED this 23rd day of August, 2019, at Augusta, Georgia.




                                                  6
